 1
 a                                                                 sEP 24 2ols
 3
                                                            -- ~ ~ ^~u~~~n~VM,y~CALIFORPdIA
                                                           F_A:STERN  DIVISlOr~)~Y DEPUTY
4
 5
6
 7
 8                           LJTTITED STATES DISTRICT COURT
 9                          CENTRAL DISTRICT OF CALIFORNIA
10
     ~ UNITED STATES OF AMERICA,                     Case No.: S. i`1 - C:t~- - ~~~ ~E~
11
                          Plaintiff,                 ORDER OF DETENTION PENDING
12                                                   FURTHER REVOCATION
                   v.                                PROCEEDINGS
13                                                     ED.R.CRIM.P. 32.1(a)(6); 18
                                                      .S.C. § 3143(a)(1))
14
                           Defendant.
15
16         The defendant having been arrested in this District pursuant to a warrant
                                                       r
17 issued by the United States District Court for the ~+==~T~-                    District of
18 1~.~,~~~-~►~ ~         for alleged violations) of the terms and conditions of probation
19 or supervised release; and
20         Having conducted a detention heaxing pursuant to Federal Rule of Criminal
21 Procedure • 2.1(a)(6) and 18 U.S.C. § 3143(a)(1), the Court finds that:
22 A. (`      The defendant has not met his/her burden of establishing by clear and
23            convincing evidence that he/she is not likely to flee if released under 18
24            U.S.C., § 3142(b) or (c). This finding is based on the following:
25            (;information in the Pretrial Services Report and Recommendation
26            (.~ ' ormation in the violation petition and reports)
27            (         the defendant's nonobjection to detention at this time
28            ()        other•


                                                 1
 1            find/ or
    (~ The defendant has not met his/her burden ofestablishing by clear and
 2 B.
 3            convincing evidence that he/she is not likely to pose a danger to the safety
4             ofany other person or the community ifreleased under 18 U.S.C.
 5            § 31 2(b)or (c). This finding is based on the following:
6             (.~    information in the Pretrial Services Report and Recommendation
 7            ('~ information in the violation petition anal reports)
 8            (      the defendant's nonobjection to detention at this time
9             O      other:
10
11 IT TI-~REFORE IS ORDERED that the defendant.be detained pending the further
12 revocation proceedings.
13
14 Dated: ~ ~ -1.r{- ~ ~j                            ~~-.mow-.4n.~--t
15        ~                                UNTT'ED STATES MAGISTRATE JLTDC7E
16
17
18
19
20
21
22
23
24
25
26
27
28


     II                                       2
